DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims are allowed because the rejections under 35 U.S.C. §112 are rendered moot by the cancellation of claims 8, 10, 15-18, and 21, and the closest reference of record, Ruan, teaches an asphalt coating composition comprising: from 50 wt.% to 80 wt.% of a filler; and from 20 wt.% to 50 wt.% of a modified asphalt composition (para. 37), the modified asphalt composition comprising: asphalt; from 2.0 wt.% to 7.0 wt.% of at least one polymer additive (para. 34) based on the total weight of the modified asphalt composition; and from 1.85 wt.% to 2.5 wt.% of a secondary additive comprising a wax (para. 25) based on the total weight of the modified asphalt composition. However, it would not have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the Ruan composition to have the claimed 1.85 wt.% to 2.5 wt.% of a secondary wax additive because when the Ruan secondary additive amount exceeds 1.2 wt.% and the polymer additive is used, cold bending performance goes down appreciably, Table 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J KENNY/               Examiner, Art Unit 3633                   

/BRIAN E GLESSNER/               Supervisory Patent Examiner, Art Unit 3633